Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ arguments and amendments, filed July 27, 2022, have been fully considered and they are persuasive in-part.  The following rejections are reiterated or newly applied as necessitated by amendment.  They constitute the complete set of rejections presently being applied to the instant application. 

Status of the Claims
Claims 1-23 are under examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. 
Claims 1-23 are directed to method for providing a clotting factor VIII dosing regimen. As described in Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S._, 134 S. Cr. 2347, 110 U.S.P.Q.2d 1976 (2014), a two-step analysis is required in considering the patent eligibility of the claimed subject matter. The first step requires determining if the claimed subject matter is directed to a judicial exception. The instant claims require the determining the half-life of the therapeutic plasma protein, determine a pharmacokinetic profile of the patient using a Bayesian model, determine a dosing regimen for the patient based on the pharmacokinetic profile, modify the therapeutic plasma protein dosing regimen, and display/transmit the dosing regimen.  These steps are drawn to a mathematical algorithm.  Dependent claims 2-7, 9-14, and 16-22 are drawn to additional mathematical steps of the algorithm. The courts have found mathematical algorithms to be drawn to the judicial exception of an abstract idea (In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). Thus, the instant claims are drawn to a judicial exception.
This judicial exception is not integrated into a practical application. The instant claims do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to affect a particular treatment, an element that implements the judicial exception with a particular machine, or an element that effects a transformation of a particular article to a different state or thing.  While the instant claims recite a processor, an apparatus, server, client device, and machine accessible device, the instant claims do not recite any structural limitations of these components.  Thus, the claimed invention is not drawn to a particular machine.  Furthermore, the step of collecting blood is extra solution activity to the judicial exception.     
The second part of the analysis requires determining if the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. The instant claims recite the additional elements of a processor, an apparatus, server, client device, and machine accessible device. However, these elements are well-understood, routine, and conventional components of a general-purpose computer for implementing a mathematical algorithm.  Furthermore, the steps of collecting blood and measuring it is a well-understood, routine, and conventional data gathering step. Reciting such well-understood, routine, and conventional elements do not transform a judicial exception into patent eligible subject matter. In addition, the recitation of the specific types of data to be used in the judicial exception does not transform the abstract idea into a non-abstract idea. (See buySAFE, Inc. v Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed.Cir.2014)). Furthermore, the elements taken as a combination are also well-understood, routine, and conventional. Thus, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Response to Arguments
3.	Applicants have responded to this rejection by stating that the claimed invention offers an improvement in a technology.  In particular, the applicants state that the claimed invention offers the improvement of determining a dosing regimen for a specific dosing interval.  However, such an improvement in a dosing regimen is only realized if the clotting factor is administered to the patient. Displaying or transmitting the dosing regimen provides additional data, but data alone is not an improvement in another technology.  The data is the result of data manipulation which does no impart any real-world benefit.  Thus, the instant claims do not offer an improvement in a technology. 
	Applicants also state that the claims integrate the abstract idea into a practical application because the claimed invention recites various components of a computing system.  However, as stated above, these various components are well-understood, routine and conventional components of a general-purpose computer.  Reciting such well-understood, routine and conventional components are not sufficient to transform the abstract idea into patent eligible subject matter. 
	Applicants also state that the instant claims improve the effectiveness of “providing a clotting factor VIII dosing regimen”. However, this improvement is only realized if the clotting factor is administered to a patient.  As they written, the instant claims do not administer a clotting factor and do not offer such an improvement. 
	Applicants finally state that the instant claims offer a tool to enable patient dosing recommendations and that the instant claims are more concrete than Example 40.  However, Example 40 was drawn to an improvement of a computer system that was specifically drawn to computer technologies.  In the instant case, the improvement is providing a dosing regimen that increases the effectiveness of a clotting factor.  As stated above, displaying or transmitting the regimen does not increase the effectiveness of a clotting factor without the administration of the clotting factor.  Thus, the instant claims do not include an improvement in a technology. 
	Instant claim 23 is also included in this rejection because the instant claim was amended to remove the limitation of controlling an infusion pump.  Without this limitation, the instant claim produces a dosing regimen without any real-world effect.  Thus, the instant claim does not integrate the judicial exception into a practical application. 
	This rejection was modified as necessitated by amendment. 

Withdrawn Rejections
4.	Applicant’s arguments and amendments, filed July 27, 2022, with respect to the rejection made under 35 U.S.C. §102 have been fully considered and are persuasive.  The prior art does not teach the two weighing factors are required by the instant claims.  This rejection has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M, Tu, Th, F 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/Primary Examiner, Art Unit 1671